In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                            No. 15-964V
                                     Filed: September 19, 2016

*************************                                 UNPUBLISHED
KATHY AIKIN,                               *
                                           *              Special Master Hamilton-Fieldman
                      Petitioner,          *
                                           *
v.                                         *              Attorneys’ Fees and Costs.
                                           *
SECRETARY OF HEALTH                        *
AND HUMAN SERVICES,                        *
                                           *
                      Respondent.          *
*************************
Maximilliam J. Muller, Muller Brazil, LLP, Dresher, PA, for Petitioner.
Althea Davis, United States Department of Justice, Washington, DC, for Respondent.

                                               DECISION1

         On September 2, 2015, Kathy Aikin (“Petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2012).
Petitioner alleged that an influenza vaccination administered on November 27, 2013 caused her
to suffer from a Shoulder Injury Related to Flu Vaccination. On June 24, 2016, the undersigned
issued a decision awarding compensation to Petitioner pursuant to a joint stipulation of the
parties.

        On August 16, 2016, Petitioner’s counsel filed a motion for attorneys’ fees and costs.
Petitioner requests attorneys’ fees in the amount of $15,106.50 and attorneys’ costs in the
amount of $813.92. Pursuant to General Order No. 9, Petitioner avers that she did not personally

1
 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post this decision on the United States Court of Federal Claims’ website, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services). In accordance with Vaccine Rule 18(b), a party has 14
days to identify and move to delete medical or other information, that satisfies the criteria in § 300aa-
12(d)(4)(B). Further, consistent with the rule requirement, a motion for redaction must include a
proposed redacted decision. If, upon review, the undersigned agrees that the identified material fits
within the requirements of that provision, such material will be deleted from public access.
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood
Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§
300aa-1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C.A. § 300aa.
incur costs in pursuit of this claim. See Statement, filed Sept. 19, 2016.

       On August 23, 2016, Respondent filed a response to Petitioner’s motion for attorneys’
fees and costs. Respondent stated that she “is satisfied that the statutory requirements for an
award of attorneys’ fees and costs are met in this case.” Response at 2, filed Aug. 23, 2016.
Respondent requests that the undersigned exercise her discretion and determine a reasonable
award of attorneys’ fees and costs within a range of $12,000.00 and $14,000.00. Id. at 3.

        The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C.
§ 300aa-15(e). The undersigned has reviewed the time sheets and rates requested and finds that
the amount of hours and the hourly rates are reasonable and appropriate. Accordingly, the
undersigned hereby awards the amount of $15,920.42, in the form of a check made payable
jointly to Petitioner and Petitioner’s counsel, Maximillian J. Muller of Muller Brazil, LLP.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court shall enter judgment in accordance herewith.3

        IT IS SO ORDERED.

                                                         /s/Lisa D. Hamilton-Fieldman
                                                         Lisa D. Hamilton-Fieldman
                                                         Special Master




3
  Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek
review. Vaccine Rule 11(a).

                                                     2